AFFIRMED; Opinion Filed July 24, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01193-CV

                          JUANITA J. GAROFALO, Appellant
                                        V.
                      CHECK INTO CASH OF TEXAS, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1473-2012

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Evans
       Juanita J. Garofalo, representing herself without an attorney, appeals from the trial

court’s final judgment that she take nothing on her claims against appellee Check Into Cash of

Texas, LLC.      The judgment also awarded appellee damages and attorney’s fees on its

counterclaim. In five points of error, appellant generally contends that the trial court erred in

excluding certain evidence. The facts of this case are well known to the parties and we do not

recite them here. Further, because all dispositive issues are clearly settled in law, we issue this

memorandum opinion pursuant to rule 47.4 of the Texas Rules of Appellate Procedure. Having

reviewed the record and concluded appellant has failed to demonstrate any reversible error, we

affirm the trial court’s judgment.

       This dispute arose from a loan transaction between the parties. After appellant defaulted

on the loan, the truck she had pledged as security for the loan was repossessed by appellee.
Appellant then sued appellee in small claims court asserting intentional infliction of emotional

distress and alleging the wrongful repossession of her vehicle. Appellee counterclaimed for the

outstanding balance due on the loan and attorney’s fees. After a trial, the small claims court

rendered a take-nothing judgment on appellant’s suit and awarded appellee damages and

attorney’s fees on its counterclaim. Appellant appealed the judgment to the county court at law,

and, following a non-jury trial, the county court also rendered an adverse judgment on

appellant’s claims and awarded appellee damages and attorney’s fees on its counterclaim. This

appeal ensued.

          Although appellant concedes in her amended appellate brief that she failed to make her

loan payment when due, she asserts that her reasons for nonpayment establish that appellee’s

repossession of her truck was wrongful and intentionally malicious. In her five points of error,

appellant generally complains that the trial court erred in excluding certain evidence at trial. We

review a trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. See Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998). We

must uphold the ruling if the record shows any legitimate basis supporting the trial court’s ruling.

See id.     Even if we determine the trial court’s evidentiary ruling is erroneous, we may not

reverse the trial court unless the error probably caused rendition of an improper judgment. See

TEX. R. APP. P. 44.1(a)(1); Malone, 972 S.W.2d at 43.

          In her first point of error, appellant asserts the trial court erred in excluding evidence at

trial that she previously presented to the trial court as attachments to her response to appellee’s

motion for summary judgment. She further contends it was error for the trial court to determine

there was a fact issue precluding summary judgment in appellees’ favor but not consider her

summary judgment evidence at trial. The trial court’s hearing on appellee’s summary judgment

motion was a separate and distinct proceeding heard immediately before the trial on the merits.

                                                  –2–
The trial court’s ruling denying appellee’s summary judgment motion merely indicated that

appellee did not meet its summary judgment burden of establishing that there were no genuine

issues of material fact and that it was entitled to judgment as a matter of law on the issues

expressly set out in the motion. See TEX. R. CIV. P. 166a(c). The mere fact that appellant

attached certain documents and other items to her response to appellee’s motion for summary

judgment did not relieve appellant of her burden at the trial to introduce probative and relevant

evidence to support her claims and defenses in accordance with the Texas Rules of Evidence. To

the extent that appellant asserts the trial court was required to consider the attachments to her

summary judgment response at the trial without these documents and other attachments being

properly admitted into evidence, her contention is not well-taken and she provides no legal

authority to support such a position. We overrule appellant’s first point of error.1

        With respect to her remaining four points of error, appellant specifically challenges the

exclusion of evidence regarding (1) her disability status and certain disability laws under which

she claims she was entitled to protection, (2) “the specific situation that [appellant] finds

protection under stated elements and authorities, laws, and statutes,” (3) “[appellee’s] admission

to having caused damages stated in PLAINTIFF’S STATEMENT OF CLAIM,” and (4)

“precedent of malice and intent as a contributing factor to [appellee’s] willful disregard of

protective elements and authorities, laws, and statutes . . . .” Our review of the reporter’s record

indicates that the only excluded evidence that appellant attempted to admit at trial were repair

documents for appellant’s truck,2 a Wikipedia definition regarding psychological injury, a

    1
     Appellant also complains under this point of error that the trial court’s final judgment incorrectly states that
the matter was heard on July 26, 2012. The reporter’s record indicates that the summary judgment hearing and trial
were held on August 9, 2013. However, appellant has made no attempt to show how this clerical error in the
judgment resulted in reversible error. See Tex. R. App. P. 44.1(a).
    2
       These documents were not marked for identification and do not appear among the list of exhibits offered by
plaintiff in the exhibit volume of the reporter’s record. However, the reporter’s record reflects the trial court
sustained appellee’s hearsay and relevancy objections to the documents.


                                                        –3–
prescription requesting permanent handicap placards, a radiologist report, audio recording of an

employee of appellee, a list of appellant’s medications, and two law excerpts.3 The trial court

sustained appellee’s various authentication, relevancy, and hearsay objections to this proffered

evidence.

        While asserting the trial court erred in excluding this evidence, appellant’s amended brief

provides no argument, discussion, or legal authority to support her contentions, nor does she

address or provide any legal analysis concerning the objections appellee raised to the evidence

she offered at trial or explain why the trial court erred in sustaining such objections. Moreover,

appellant presents no argument or discussion with respect to how the excluded evidence

probably caused rendition of an improper judgment on her claims or appellee’s counterclaim.

Further, our review of the record reveals that some of the evidence appellant asserts was

improperly excluded was in fact never offered into evidence at the trial.

        Our appellate rules have specific briefing provisions that require appellant to state

concisely the alleged error and provide an understandable, succinct, and clear argument to

support her contentions, and cite and apply relevant law together with appropriate record

citations. See TEX. R. APP. P. 38.1(f), (h), and (i); Bolling v. Farmers Branch Indep. Sch. Dist.,

315 S.W.3d 893, 895 (Tex. App.—Dallas, 2010, no pet.). Appellant filed her amended brief

after we notified her by letter of various deficiencies in her original appellant’s brief. Those

deficiencies included, but were not limited to, a failure to contain a succinct, clear, and accurate

statement of the arguments made in the body of the brief and the arguments’ failure to contain

appropriate citations to the record and authorities. Appellant has failed to comply with the

briefing requirements of our appellate rules after having been given the opportunity to do so.


    3
     Appellant apparently abandoned her attempt to admit into evidence the audio recording that was on her laptop
when it appeared she would have to tender the entire laptop.


                                                      –4–
Because appellant’s points of error two through five are inadequately briefed, they present

nothing for our review. See Cooper v. Cochran, 288 S.W.3d 522, 530–31 (Tex. App.—Dallas

2009, no pet.).

        Nevertheless, to the extent appellant’s amended brief can be construed to argue that the

excluded evidence necessarily precluded appellee from exercising its right of repossession under

the parties’ contract or established appellant’s right to prevail on her affirmative claims, our

review of the record does not support these contentions. Having failed to meet her burden of

establishing that the trial court reversibly erred in excluding the evidence of which appellant

complains, we overrule appellant’s second, third, fourth, and fifth points of error.

       We affirm the trial court’s judgment.




121193F.P05

                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JUANITA J. GAROFALO, Appellant                        On Appeal from the County Court at Law
                                                      No. 6, Collin County, Texas
No. 05-12-01193-CV         V.                         Trial Court Cause No. 006-1473-2012.
                                                      Opinion delivered by Justice Evans,
CHECK INTO CASH OF TEXAS, LLC,                        Justices Lang and Myers participating.
Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
        It is ORDERED that appellee CHECK INTO CASH OF TEXAS, LLC recover its costs
of this appeal from appellant JUANITA J. GAROFALO.


Judgment entered this 24th day of July, 2013.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –6–